Citation Nr: 0610504	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-33 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, claimed as secondary to the service-connected 
disability of bilateral hallux valgus, status-post multiple 
bunionectomies.  

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to the service-connected 
disability of bilateral hallux valgus, status-post multiple 
bunionectomies.  

3.  Entitlement to an increased disability rating for 
bilateral hallux valgus, status-post multiple bunionectomies, 
currently evaluated as 30 percent disabling.  

4.  Entitlement to service connection for a left knee 
disability.  




WITNESSES AT HEARING ON APPEAL

Veteran, Spouse and Dr. L. H.


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to September 
1962 and September 1962 to April 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In April 2003, the RO denied the claim of entitlement to 
service connection for a left hip disability, claimed as 
secondary to the service-connected disability of bilateral 
hallux valgus, status-post bunionectomies.  The RO denied the 
claim of entitlement to service connection for peripheral 
neuropathy, to include as secondary to exposure to certain 
herbicides.  The RO also denied the claim of entitlement to 
an increased rating for bilateral hallux valgus, status-post 
bunionectomies, currently evaluated as 30 percent disabling, 
and the claim of entitlement to service connection for a left 
knee disability.  

The Board notes that the veteran has expressed that he is not 
claiming entitlement to service connection for peripheral 
neuropathy, as secondary to herbicide exposure.  Therefore, 
the issue involving peripheral neuropathy is more 
appropriately phrased in the manner that is indicated on the 
cover sheet of this decision.  

In August 2005, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The record does not include competent medical evidence of 
a nexus that links a current diagnosis of a left hip 
disability to the veteran's service-connected disability of 
bilateral hallux valgus, status-post multiple bunionectomies.  

2.  The evidence does not show that the veteran currently has 
peripheral neuropathy which is due to the service-connected 
bilateral hallux valgus, status-post multiple bunionectomies.

3.  The disability of bilateral hallux valgus, status-post 
multiple bunionectomies, is manifested by some residual 
hallux valgus of the left foot only; the disability is not 
manifested by symptoms that meet the criteria for the next 
higher rating.  


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
by the veteran's period of service, and a left hip disability 
is not proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2005).  

2.  Peripheral neuropathy was not incurred in or aggravated 
by the veteran's period of service, and peripheral neuropathy 
is not proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2005).  

3.  The criteria for an increased disability rating for 
bilateral hallux valgus, status-post multiple bunionectomies, 
currently evaluated as 30 percent disabling, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5167, 5171 and 
5280 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for entitlement to service connection 
and entitlement to an increased rating, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for entitlement to service 
connection and entitlement to an increased rating, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist, in April 2004, subsequent to the RO's initial 
unfavorable decision.  

The Board concludes that the discussions contained in the 
RO's April 2003 rating decision, the August 2004 Statement of 
the Case (SOC), correspondence issued in April 2004, which 
pertains to the requirements of VCAA and VA's duty to assist, 
and the June 2005 Supplemental Statement of the Case (SSOC), 
informed the veteran of the information and evidence 
necessary to substantiate the claims and complied with VA's 
notification requirements.  

Specifically, the Board concludes that the RO's decision, 
SOC, SSOC, and the April 2004 correspondence informed the 
veteran of why the evidence on file was insufficient to grant 
the claims; what evidence the record revealed; what VA was 
doing to develop the claims; and what information and 
evidence was necessary to substantiate the claims.  The 
correspondence pertaining to VCAA specifically informed the 
veteran of what he should do in support of the claims, where 
to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was also informed to 
essentially submit everything in his possession with regard 
to establishing evidence that is necessary to substantiate 
the claims.  

Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements in 
this case is harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of the claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA examination reports, and VA medical treatment 
records.  The veteran has not identified any additional 
evidence pertinent to the claim, which is not already 
associated with the claims file, and there are no additional 
available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

A review of the claims file demonstrates that the veteran has 
undergone multiple bunionectomies on the right foot and the 
left foot.  By rating decision, dated in November 2001, the 
RO granted the claim of entitlement to service connection for 
bilateral hallux valgus, status-post bunionectomies, 
effective July 2001.  

Entitlement to Service Connection for a Left Hip Disability

The veteran maintains that he currently suffers from a left 
hip disability as a result of the multiple bunionectomies 
performed on the right foot and the left foot.  He does not 
argue that the he incurred an injury to the left hip, nor is 
it argued that the left hip disability is related to his 
period of active service.  (See the copy of the transcript of 
the Board's hearing, dated in August 2005.)  Service medical 
records are negative for complaints, findings, treatment, or 
diagnosis related to the left hip.  


The pertinent post-service medical evidence associated with 
the claims file includes medical records from the VA Medical 
Center (VAMC) in Phoenix, dated from October 2001 to December 
2002, which reveal that the veteran was seen in the 
orthopedic clinic for several orthopedic problems, to include 
the problems related to the veteran's feet.  While these 
records note the veteran's complaints related to the 
disabilities of the feet, there were no complaints, 
treatments, or findings, however, pertaining to the left hip.  

On VA examination, dated in March 2003, the examiner 
documented that the claims file was reviewed.  It is noted 
that the veteran's initial onset of symptoms related to the 
left hip was approximately two years prior to the date of the 
examination, the onset was gradual, and there is no history 
of an injury of the left hip.  After the examiner evaluated 
the left hip, the examiner stated that the veteran is not 
diagnosed as having a left hip disability and that an X-ray 
was pending.  In an Addendum to the VA examination, it is 
noted that X-ray of the left hip was essentially within 
normal limits and that the left hip condition is not related 
to the service-connected disability of bilateral hallux 
valgus.  

On VA examination, dated in June 2004, the veteran was 
diagnosed with a left hip strain.  The examiner's opinion 
states that the left hip condition is not related to the 
service-connected disability of bilateral hallux valgus.  The 
examiner expressly states that the veteran's potential 
biomechanical disadvantage is due to the non-service-
connected left knee disability, and not the service-connected 
disability of bilateral hallux valgus, status-post multiple 
bunionectomies.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  In order to establish service connection for the 
claimed disorder, the following must be present: medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

Considering the facts of the veteran's case in view of the 
applicable law and regulations, the determinative issue is 
whether the competent evidence contains a nexus opinion that 
tends to link the currently diagnosed left hip disability to 
the service-connected disability of bilateral hallux valgus, 
status-post multiple bunionectomies.  The most pertinent 
evidence that is helpful in resolving the issue is the March 
2003 VA opinion (and Addendum), which states that a current 
left hip disability is not related to the bilateral hallux 
valgus conditions.  Moreover, the more recent VA opinion, 
dated in June 2004, also states that the left hip disability 
is not related to the service-connected disability, and is, 
instead, related to a nonservice-connected disability.  The 
veteran has not submitted any evidence which tends to 
contradict the March 2003 and June 2004 opinions.  

In order to give the veteran every consideration, the Board 
also reviewed the claims file to determine whether the 
veteran is entitled to service connection on a direct basis.  
However, the evidence of record does not demonstrate, and the 
veteran does not argue, that the left hip disability was 
incurred in or aggravated by the veteran's period of active 
service.  Thus, entitlement to service connection is also 
denied on a direct basis.  

The Board concludes that absent medical evidence of a nexus 
opinion that tends to link the current diagnosis of a left 
hip disability to the service-connected disability of 
bilateral hallux valgus, status-post multiple bunionectomies, 
or evidence linking the condition to service, entitlement to 
service connection is not warranted.  

The veteran's assertion that he currently suffers from a left 
hip disability, which is caused by the service-connected 
disability of bilateral hallux valgus, status-post multiple 
bunionectomies is the only evidence that tends to link the 
left hip disability to the service-connected bilateral hallux 
valgus disability.  The veteran is competent to describe his 
symptoms.  However, as a lay person, he is not competent to 
offer an opinion as to medical causation or etiology of a 
claimed disability.  Consequently, the veteran's assertions 
in this regard lack probative value.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left hip disability.  
38 U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Entitlement to Service Connection for Peripheral Neuropathy

As to the claim of entitlement to service connection for 
peripheral neuropathy, the veteran maintains that he was 
initially diagnosed with peripheral neuropathy during a 
physical examination performed at the Show Low VA Medical 
Center (VAMC) in Phoenix.  The Board reiterates that while 
the veteran initially appeared to have claimed entitlement to 
service connection for peripheral neuropathy, as secondary to 
exposure to certain herbicide agents; he has clearly changed 
his position and only claims entitlement to service 
connection for peripheral neuropathy, as secondary to the 
disability of bilateral hallux valgus.  (See the Board's 
hearing transcript, dated in August 2005.)

The pertinent post-service medical records associated with 
the veteran's claims file reveal that the veteran complained 
of numbness and tingling in the area of the feet; he also 
describes a shooting electrical type of pain in the feet.  In 
January 2003, the veteran was assessed with painful bilateral 
peripheral neuropathy.  The March 2003 mental health note 
states that the veteran has a history of chronic foot and leg 
pain, and bilateral peripheral neuropathy.  (See VA medical 
treatment reports, dated from October 2001 to March 2003, and 
VA Podiatry Clinic Note, dated in January 2003.)

A May 2003 VA neurology consultation note shows that the 
veteran continued to complain of constant pain and tingling.  
After evaluating the veteran, the author of the note, J. S. 
Sachdev, M.D., states that it is obvious that the veteran may 
have some neuropathy.  Additional medical records note that 
the veteran related that he was scheduled for an 
electromyograph (EMG) and a nerve conduction velocity (NCV).  
A review of the claims file does not indicate that these 
tests were in fact scheduled.  

On VA examination, dated in June 2004, after reviewing the 
claims file and evaluating the veteran, the examiner states 
that it was not reasonable to diagnosis the veteran with 
peripheral neuropathy, and that if the veteran sustained 
nerve damage as a result of the multiple bunionectomies, the 
claimed nerve damage would have manifested prior to 2003.  
Further, the nerve damage would not have been related to 
position and vibratory sensation, as opposed to light touch 
and pain.  

While there are additional VA medical treatment records 
associated with the claims file, dated through May 2005, the 
records do not include competent evidence of a diagnosis of 
peripheral neuropathy.  

The Board notes that there is evidence that demonstrates that 
the veteran is currently diagnosed with peripheral 
neuropathy, and there is evidence that demonstrates that the 
veteran is not currently diagnosed with peripheral 
neuropathy.  It is the obligation of the Board to weigh any 
contrasting or conflicting medical diagnoses or opinions.  
See Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans 
v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

A review of the VA medical treatment records reveal that the 
assessments of peripheral neuropathy were based on 
speculation and history provided by the veteran.  These 
records do not include notation that the signing authors 
reviewed the claims file when the assessments were rendered.  
Further, there is no explanation for the opinions expressed.  
Note that, generally, probative weight should not be given to 
medical opinions when the veteran's records were not 
reviewed.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994) 
(medical opinion is of no evidentiary value when doctor 
failed to review veteran's record before rendering an 
opinion).  

By comparison, the June 2004 VA examiner documented that the 
claims file was reviewed, the diagnosis and opinion was quite 
definitive, and an explanation for the opinion as to why it 
is not reasonable to diagnosis the veteran as having 
peripheral neuropathy was provided in the examination report.  

The only other evidence that tends to contradict the June 
2004 opinion is the testimony by Dr. L. Highberger, the 
veteran's psychiatrist.  She essentially testified that the 
veteran was not properly tested for peripheral neuropathy, 
that a "generic" EMG was performed, and that based on the 
multiple bunionectomies and nature of the surgeries, it makes 
sense that the veteran would currently suffer from peripheral 
neuropathy.  The Board notes that Dr. L. Highberger's 
opinion, by way of testimony, is not based on a review of the 
claims file or a physical examination of the veteran.  
Moreover, there is no indication that Dr. L. Highberger, a 
psychiatrist, is more competent or just as competent to 
render an opinion regarding the etiology of peripheral 
neuropathy than the VA neurologist.  (See the copy of the 
Board's hearing transcript, dated in August 2005.)

In view of the facts of the veteran's case, the evidence does 
not sufficiently demonstrate that the veteran is diagnosed 
with peripheral neuropathy.  The Board concludes that absent 
a current diagnosis of peripheral neuropathy, entitlement to 
service connection on any basis is not warranted.  

In the event that the Board determined that the veteran is 
currently diagnosed as having peripheral neuropathy, the fact 
still remains that there is no evidence, which tends to link 
a current diagnosis of peripheral neuropathy to the service-
connected disability of bilateral hallux valgus, status-post 
multiple bunionectomies.  In fact, the June 2004 VA examiner 
essentially stated that even if the veteran sustained nerve 
damage, if the nerve damage was caused by the multiple 
bunionectomies, the nerve damage would have manifested prior 
to 2003.  

The Board notes that the veteran asserts that he currently 
suffers from peripheral neuropathy, caused by the service-
connected disability of bilateral hallux valgus, status-post 
multiple bunionectomies.  The veteran, however, as a lay 
person, is not competent to offer a medical diagnosis or to 
assert medical causation.  Consequently, the assertion that 
he currently suffers from peripheral neuropathy lacks 
probative value.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for peripheral neuropathy.  38 U.S.C.A. § 
1110 (West 2002).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to an Increased Rating for Bilateral Hallux 
Valgus, Status-Post Multiple Bunionectomies, Evaluated as 30 
Percent Disabling

The veteran's primarily contention is that he suffers from 
pain in both of his feet.  As noted above, the veteran is 
service-connected for bilateral hallux valgus, status-post 
multiple bunionectomies, evaluated as 30 percent disabling, 
effective July 2001 under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  

The veteran's bilateral hallux valgus is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (Acquired Flatfoot).  
He is only service-connected for bilateral hallux valgus and 
an associated symptom of flatfeet is not shown by the 
evidence of record.  The Rating Schedule includes criteria 
that specifically address hallux valgus.  The evidence 
clearly demonstrates that the veteran has some residual 
hallux valgus of the left foot, and he does not have hallux 
valgus of the right foot.  (See VA examinations, dated in 
March 2003 and June 2004.)  Consequently, the veteran's 
service-connected disability of bilateral hallux valgus, 
status-post multiple bunionectomies is more appropriately 
considered under Diagnostic Codes 5167, 5171, and 5280.  

The pertinent evidence associated with the claims file 
includes VA medical treatment records, dated from August 1991 
to June 1992, which reveal surgery and treatment for 
bilateral hallux valgus.  Thereafter, on VA examination, 
dated in October 2001, the examiner stated that the 
impression was bilateral hallux valgus, now status-post 
bunionectomies, with immobility of the right 
metatarsophalangeal joint (MTP) with remaining hardware, some 
recurrence deviation of the left great toe, with essentially 
no range of motion of the MTP joints, with calluses as 
reported, gait affects, and subjectively, and progressive 
pain.  
The VA medical treatment records, dated from October 2002 to 
January 2003, reveal that the veteran continued to complain 
of bilateral foot pain.  The VA examination, dated in March 
2003, shows that the veteran continued to complain of pain in 
the feet, and he related that the pain was more severe in the 
left foot.  It is noted that he has slight residual 
"hammertoe and bunion" of the left foot, but he did not 
have these findings on the right foot.  
The VA examination report, dated in June 2004, notes that the 
veteran's problems with the right foot and the left foot, 
which primarily involved difficulty manipulating his toes to 
walk properly, and chronic pain in the feet, were not 
relieved by the surgeries.  The subjective complaints 
included sharp chronic daily pain, and unrelated to time of 
day, position or activity.  
Both of the veteran's feet have normal sensory, except for 
considerable hypersensitivity in the scar area of both feet 
(Note that the veteran is not service connected for scars).  
There is essentially no range of motion on flexion or 
extension of the great toe on the right or the great toe on 
the left foot.  The right great toe is fixed in neutral 
position as is the left great toe, and there is some residual 
hallux valgus on the left foot, but not the right foot.  

The VA medical treatment records, dated from January 2004 to 
May 2005, show that the veteran continued to have pain in the 
feet.  

Considering the facts of the veteran's case in view of the 
applicable law and regulations, the determinative issue is 
whether bilateral hallux valgus, status-post multiple 
bunionectomies is manifested by symptoms that meet the 
criteria for the next higher rating.  Under Diagnostic Code 
5280 (Unilateral Hallux Valgus) a 10 percent evaluation is 
assigned for unilateral hallux valgus where the veteran 
underwent operation with resection of the metatarsal head, 
and a 10 percent evaluation is assigned where hallux valgus 
is severe, if equivalent to amputation of the great toe.  A 
10 percent rating is the maximum rating assignable under 
these criteria.  

In order for the veteran to receive a higher rating, it must 
be demonstrated that his service-connected right and left 
hallux valgus, status post bunionectomies are analogous to 
amputation of the great toe, with removal of the metatarsal 
head.  See 38 C.F.R. § 4.71a, Diagnostic Code 5171 (2005).  
Although the veteran complains of various symptoms, none of 
the objective findings are at a level of severity that is 
equivalent to amputation of the great toe.  In fact, while 
the evidence shows that there is some residual hallux valgus 
of the left foot, there was no evidence of hallux valgus of 
the right foot.  Therefore, the veteran is not entitled to a 
higher rating for the service-connected bilateral hallux 
valgus, status post bunionectomies...  

In sum, the Board concludes that the symptoms associated with 
bilateral hallux valgus, status-post multiple bunionectomies, 
do not meet the criteria for a higher rating under any 
applicable Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5171, and 5280 (2005).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating.  38 U.S.C.A. § 1110 (West 
2002).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a left hip disability, 
claimed as secondary to the service-connected disability of 
bilateral hallux valgus, status-post multiple bunionectomies, 
is denied.  

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to the service-connected disability of 
bilateral hallux valgus, status-post multiple bunionectomies, 
is denied.  

Entitlement to an increased disability rating for bilateral 
hallux valgus, status-post multiple bunionectomies, currently 
evaluated as 30 percent disabling, is denied.  


REMAND

The veteran filed a claim of entitlement to service 
connection for a left knee disability.  In the April 2003 
rating decision, the RO denied the claim and informed him of 
the denial.  The veteran timely appealed the denial, and in 
April 2004, a Statement of the Case was issued.  The Board 
notes, however, that the Statement of the Case did not 
pertain to entitlement to service connection for a left knee 
disability.  

To date, the RO has not issued a Statement of the Case which 
addresses the issue of entitlement to service connection for 
a left knee disability and the Board finds that a Remand for 
this action is necessary.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 19.26, 19.29, 19.30 (2005); see Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a Statement of the 
Case on the issue of entitlement to 
service connection for a left knee 
disability.  The Statement of the Case 
should include all relevant law and 
regulations pertaining to the claim.  
Advise the veteran that he still needs to 
file a timely Substantive Appeal (e.g., a 
VA Form 9).  The veteran must be advised 
of the time limit in which he may file a 
Substantive Appeal.  38 C.F.R. § 20.302(b) 
(2005).  

2.  If the veteran submits a timely 
Substantive Appeal concerning the issue of 
entitlement to service connection for a 
left knee disability, this matter should 
then be returned to the Board for further 
appellate consideration after the 
requested development is accomplished.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


